DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 12/17/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of claim 38 is confused and indefinite because it is unclear of what is the different between edges and sides of the memory as recited in claims 36 and 38.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harari et al. (US 2004/0210715, art of record) in view of Pueschner et al. (US 2017/0359897, art of record) and Stein (US 2015/0373530, art of record).
Regarding claim 36, Harari teaches a memory card (figs. 9-11), wherein a shape of the memory card is rectangular, and one corner of the memory card is a chamfer, the memory card comprising eight metal pins (1-9), wherein the eight metal pins comprises four data pins (DATO-DATS), a clock pin (CLK), a command/response pin (CMD), a power supply pin (VDD) and a ground pin (GND); wherein the four data pins comprises a first data pin, a second data pin, a third data pin, and a fourth data pin, wherein the four data pins are all configured to transmit data; and, wherein the clock pin is configured to receive clock signal; the command/response pin is configured to receive command message or output response; the power supply pin is configured to connect with power supply; and the ground pin is for grounding (figs. 5 and 10).
Harari further teaches the SIM is specified in ISO/IEC 7816 standard ([0010]) but silent to teach the dimension of the card; and wherein four of the eight metal pins are sequentially distributed along a first edge of the memory card; and the other four of the 
However, Pueschner teaches a memory card having 8 metal pins (C1-C8) and dimension of the memory card is 8.8 mm x 12.3mm (fig. 1B and [0003]).  Pueschner further teaches the contact metal pins are sequentially distributed along edges of the memory card (fig. 1B).  Moreover, Pueschner suggests that the components on the memory card can be arranged and positioned in a number of different orientations ([0021]) in which the arrangements of four of the metal pins on one edge and the other four metal pins on another edge could be one of the possibilities (also see Stein: fig. 9).
In view Pueschner’ teaching, it would have been obvious to a person of ordinary
skill in the art before the effective filing date of the claimed invention to modify the invention of Harari by incorporating the teaching as taught by Pueschner in order to arrive at the claimed invention because it is just a matter of arranging/rearranging the metal pins of the memory card.  Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
	Regarding claim 37, Harari as modified by Pueschner teaches all subject matter claimed as applied above.  Both Harari and Pueschner further teach wherein the eight
metal pins are exposed on a surface of the memory card, and the eight metal pins are
located on a same surface of the memory card (Harari: figs. 9 and 11. Pueschner: fig.
1B).
Regarding claims 38-42 Harari as modified by Pueschner teaches all subject matter claimed as applied above. Both Harari and Pueschner further teach wherein the 
1B).  Both Harari and Pueschner are silent to the arrangements of the metal pins as
claimed.  
However, Pueschner suggests that the components on the memory card can be arranged and positioned in a number of different orientations ([0021] and [0041]-[0043]) in which the arrangements of the second data pin, the command/response pin, the ground pin, and the fourth data pin are on the second side; and the clock pin, the first data pin, the power pin, and the third data pin are on fourth side could be one of the possibilities.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Harari and Pueschner for have the arrangements of the metal pins as claimed since it is just a matter of design variation based on system constraints and preferred layout for the memory card (also see Stein: fig. 9). Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art.  See M.P.E.P. 2144.01 (VI)(C).
Regarding claim 43, Harari as modified by Pueschner teaches all subject matter claimed as applied above. Both Harari and Pueschner further teach wherein the eight metal pins are isolated from each other via insulation gap (contact pins are isolated from each other, Harari: figs. 9and 11. Pueschner: fig. 1B).
Allowable Subject Matter
Claims 23-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest an electronic device, comprising a card interface, wherein the card interface is configured to connect with a card, wherein the card interface comprises eight metal springs; when the subscriber identification module (SIM) card is inserted into the card interface, a first metal pin of the SIM card is electrically connected to the first metal spring and the second metal spring; a second metal pin of the SIM card is electrically connected to the third metal spring and the fourth metal spring; a third metal pin of the SIM card is electrically connected to the fifth metal spring; a fourth metal pin of the SIM card is electrically connected to the sixth metal spring; a fifth metal pin of the SIM card is electrically connected to the seventh metal spring; and a sixth metal pin of the SIM card is electrically connected to the eighth metal spring and in combination with other features as recited in claim 23 and further limitations of the dependent claims 24-35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 12/17/2021, with respect to claims 23-35 have been fully considered and are persuasive.  The rejection of claims 23-35 has been withdrawn.   
Application’s argument with respect to claims 36-43 have been fully considered and they are not persuasive.  See rejection as indicated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUYEN K VO/Primary Examiner, Art Unit 2887